DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/21 and 7/20/22 is being considered by the examiner.

					Claim Status
	Claims 1-26 are pending and are examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  Remove punctuation from line 13 as it is not the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 13, 14, 15, 16, 17, 18, 19, 20, 21, 23, and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Kvam (US Pub 2016/0029936), in view of Blankenstein (US Pub 2005/0106756).

Regarding Claim 1, Kvam teaches a sample device for separating and metering a plasma sample from a patient's liquid test sample for the performance of one or more diagnostic assay, comprising: a top portion, the top portion comprising a first end, a second end, a top side, a bottom side, at least one red blood cell capture membrane, the at least one red blood cell capture membrane comprising a first end and a second end, wherein the second end of the red blood cell capture membrane is in substantially direct contact with the second opening of the first end of the top portion. at least one plasma membrane comprising a first end and a second end ([0039] Specifically, the proximal end 162 is disposed under the second distal end portion 136, the first distal end portion 120 (as shown in FIG. 4), and the distal end 158 of the separation membrane 154, and the distal end 164 is disposed along the plurality of the guiding mechanism 108. Upon positioning the membranes 152, 154 on the substrate 100, an overlapping contact area 168 (as shown in FIG. 6) is formed between the proximal end 162 of the collection membrane 154 and the distal end 158 of the separation membrane 152. [0043] During usage of the device 150, the blood samples (not shown in FIG. 6) may be applied on the proximal end 156 of the separation membrane 152. The blood samples may flow in the longitudinal direction 122 along the separation membrane 152 where the blood cells are retained. The blood samples may reach the overlapping contact area 168 where the plasma in the blood samples is transferred from the separation membrane 152 into the collection membrane 154. Later, the plasma is stabilized as it moves along the collection membrane 154.).  
While Kvam teaches ([0037] The device 150 may be configured to receive the blood samples obtained via a finger prick or a heel prick for separation and collection of plasma. The device 150 may be configured for a horizontal blood flow or a vertical blood flow.), Kvam is silent to and a sample channel disposed between the top side and bottom side and having a first opening at the second end for collecting a patient's liquid test sample, the sample channel extending longitudinally from the second end to the first end of the top portion, wherein the first end has a second opening; a bottom portion, the bottom portion comprising a first end, a second end, a top side, and a bottom side, wherein the bottom portion is secured to the top portion.
Blankenstein teaches in the related art of plasma separation from blood. [0061] The first illustrative embodiment shown in FIGS. 1 to 3 has a lower part 1a in which an inlet 2 of circular cross section is formed. From this inlet 2, a first transport path 15 branches off laterally and extends as far as a collection section 11. The examiner notes an inlet and transport path would have a set volume size.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kvam by adding a transport path with an inlet, as taught by Blankenstein, that is fluidically connected to the separation membrane in the device of Kvam, to allow for rapid and consistent separation by having the same amount of blood for each experiment be placed via an inlet and travel along a transport path (channel), as taught by Kvam [0005].

Regarding Claim 2, modified Kvam teaches the sample device of claim 1, wherein the first end of the plasma membrane is in substantially direct contact with the second end of the at least one red blood cell capture membrane ([0039] The collection membrane 154 is disposed under the outer flexure 104 and inner flexure 102. Specifically, the proximal end 162 is disposed under the second distal end portion 136, the first distal end portion 120 (as shown in FIG. 4), and the distal end 158 of the separation membrane 154, and the distal end 164 is disposed along the plurality of the guiding mechanism 108. Upon positioning the membranes 152, 154 on the substrate 100, an overlapping contact area 168 (as shown in FIG. 6) is formed between the proximal end 162 of the collection membrane 154 and the distal end 158 of the separation membrane 152.).  

Regarding Claim 3, modified Kvam teach the sample device of claim 1, wherein the patient's liquid test sample comprises a volume of whole blood (this limitation is directed to intended use of the device and the sample is capable of being whole blood).

Regarding Claim 4, modified Kvam teaches the sample device of claim 3, wherein the volume of whole blood is from about 10 microliters to about 30 microliters (this limitation is directed to intended use of the device and the volume is capable of being from about 10 microliters to about 30 microliters).
  
Regarding Claim 5, modified Kvam teaches the sample device of claim 1, wherein the diagnostic assay is at least one analyte detection assay for the detection of at least one analyte selected from the group consisting of IgG, IgG CSF, IgG subclasses 1-4, IgA, IgM, Ig/light chain, type kappa, Ig/light chain, type lambda, FLC kappa, FLC lambda, 32-microglobulin, albumin urine, al-microglobulin urine, a2-microglobulin, 32- microglobulin urine, cystatin C (serum), IgG urine, Ig/light chain, type kappa urine, Ig/light chain, type lambda urine, transferrin urine, al-acid glycoprotein, C-reactive protein (CRP), fibrinogen, serum amyloid A (SAA), ADNase B, arginosuccinate lyase (ASL), rheumatoid factor (RF), complement C3 protein (C3c), complement C4 protein (C4), high sensitivity CRP, apolipoprotein A-1 (apo A-1), apolipoprotein B (apo B), homocysteine, lipoprotein (a) (Lp(a)), myoglobin, cystatin C, carbohydrate deficient transferrin (CDT), transferrin, IgE, albumin, prealbumin, retinol binding protein (RBP), ferritin, antithrombin Ill protein (AT-Ill), plasminogen, haptoglobin, hemopexin, soluble transferrin receptor protein (sTfR), C1 esterase inhibitor, albumin CSF, IgA CSF, IgM CSF, al- antitrypsin, a2-macroglobulin, apolipoprotein A-II, apolipoprotein E, ceruloplasmin, fibronectin, folate, vitamin B12, vitamin D, brain natriuretic peptide (BNP), creatine kinase-MB (CKMB), high sensitivity troponin I (TNIH), N-terminal pro b-type natriuretic peptide (NT-proBNP), troponin I, , microalbumin, 6-acetylmorphine (6-AM), acetaminophen, amphetamines, barbiturates, benzodiazepines, caffeine, cannabinoids, cocaine metabolite(s), ecstasy, ethyl alcohol, methadone, methaqualone, opiates, phencyclidine, propoxyphene, salicylate, tricyclic antidepressants, cyclosporine, mycophenolic acid, sirolimus, tacrolimus, prostate-specific antigen (PSA), human chorionic gonadotropin (hCG), amikacin, carbamazepine, digitoxin, digoxin, gabapentin, gentamicin, lamotrigine, levetiracetam, lidocaine, lithium, methotrexate, N-acetylprocainamide (NAPA), phenobarbital, phenytoin, procainamide, theophylline, tobramycin, topiramate, valproic acid, vancomycin, zonisamide, triidodthyronine (T3), thyroxine (T4), thyroid hormone uptake, thyroid-stimulating hormone (TSH), and combinations thereof (the device is capable of detecting at least one analyte including any of these in the group.)  

Regarding Claim 6, modified Kvam teaches the sample device of claim 1, wherein the top portion and bottom portion are constructed from materials selected from the group consisting of low-density polyethylene, high density 52019P14908WOUS 17/617, 881 polyethylene, polystyrene, polyvinylchloride, styrene butadiene, polyacrylics, polyvinyl acetate, and combinations thereof ([0023] polyethylene).

Regarding Claim 7, modified Kvam teaches the sample device of claim 1, wherein the at least one red blood cell capture membrane is entirely contained between the top portion and bottom portion of the sample device ([0039] The collection membrane 154 is disposed under the outer flexure 104 and inner flexure 102. Specifically, the proximal end 162 is disposed under the second distal end portion 136, the first distal end portion 120 (as shown in FIG. 4), and the distal end 158 of the separation membrane 154, and the distal end 164 is disposed along the plurality of the guiding mechanism 108. Upon positioning the membranes 152, 154 on the substrate 100, an overlapping contact area 168 (as shown in FIG. 6) is formed between the proximal end 162 of the collection membrane 154 and the distal end 158 of the separation membrane 152.).  

Regarding Claim 8, modified Kvam teaches the sample device of claim 1, wherein the second end of the at least one plasma membrane is located outside of the top portion and bottom portion of the sample device ([0039] The collection membrane 154 is disposed under the outer flexure 104 and inner flexure 102. Specifically, the proximal end 162 is disposed under the second distal end portion 136, the first distal end portion 120 (as shown in FIG. 4), and the distal end 158 of the separation membrane 154, and the distal end 164 is disposed along the plurality of the guiding mechanism 108. Upon positioning the membranes 152, 154 on the substrate 100, an overlapping contact area 168 (as shown in FIG. 6) is formed between the proximal end 162 of the collection membrane 154 and the distal end 158 of the separation membrane 152.).  
 
Regarding Claim 10, modified Kvam teaches the sample device of claim 1, wherein the at least one plasma membrane is constructed of materials selected from the group consisting of cellulose with binder, cellulose without binder, nitrocellulose, carboxymethylcellulose, glass fiber, synthetic paper, and combinations thereof ([0039] In one embodiment, the collection membrane 154 is a chemically treated membrane, configured to enhance stability of components e.g. plasma, in the blood samples. The collection membrane 154 may include suitable materials such as cellulose, a glass fiber, a cellulose acetate.) 

Regarding Claim 13, modified Kvam teaches the sample device of claim 1, wherein the patient's liquid test sample is collected by and transferred through the sample device via capillary action ([0004] These membranes may be arranged such that a distal end of the first membrane contacts a proximal end of the second membrane to facilitate the separation of blood cells via the first membrane and the collection of plasma via the second membrane by capillary flow).  

Regarding Claim 14, modified Kvam teaches a method of separating and metering a plasma sample from a patient's liquid test sample for use within at least one diagnostic assay, the method comprising the steps of: collecting a patient's liquid test sample into a sample device, the sample device comprising: a top portion, the top portion comprising a first end, a second end, a top side, a bottom side, at least one red blood cell capture membrane, the at least one red blood cell capture membrane comprising a first end and a second end, wherein the second end of the red blood cell capture membrane is in substantially direct contact with the second opening of the first end of the top portion; and at least one plasma membrane comprising a first end and a second end; transferring the patient's liquid test sample from the sample channel into the at least one red blood cell capture membrane such that any red blood cells contained within the patient's liquid test sample are separated and retained within the at least one red blood cell capture membrane, thereby forming a plasma sample; transferring the plasma sample from the at least one red blood cell capture membrane into the at least one plasma membrane such that a predetermined volume of the plasma sample resides and is substantially contained within the second end of the at least one plasma membrane for use in at least one diagnostic assay ([0039] Specifically, the proximal end 162 is disposed under the second distal end portion 136, the first distal end portion 120 (as shown in FIG. 4), and the distal end 158 of the separation membrane 154, and the distal end 164 is disposed along the plurality of the guiding mechanism 108. Upon positioning the membranes 152, 154 on the substrate 100, an overlapping contact area 168 (as shown in FIG. 6) is formed between the proximal end 162 of the collection membrane 154 and the distal end 158 of the separation membrane 152. [0043] During usage of the device 150, the blood samples (not shown in FIG. 6) may be applied on the proximal end 156 of the separation membrane 152. The blood samples may flow in the longitudinal direction 122 along the separation membrane 152 where the blood cells are retained. The blood samples may reach the overlapping contact area 168 where the plasma in the blood samples is transferred from the separation membrane 152 into the collection membrane 154. Later, the plasma is stabilized as it moves along the collection membrane 154.).    
While Kvam teaches ([0037] The device 150 may be configured to receive the blood samples obtained via a finger prick or a heel prick for separation and collection of plasma. The device 150 may be configured for a horizontal blood flow or a vertical blood flow.), Kvam is silent to and a sample channel disposed between the top side and bottom side and having a first opening at the second end for collecting a patient's liquid test sample, the sample channel extending longitudinally from the second end to the first end of the top portion, wherein the first end has a second opening; a bottom portion, the bottom portion comprising a first end, a second end, a top side, and a bottom side, wherein the bottom portion is secured to the top portion.
Blankenstein teaches in the related art of plasma separation from blood. [0061] The first illustrative embodiment shown in FIGS. 1 to 3 has a lower part 1a in which an inlet 2 of circular cross section is formed. From this inlet 2, a first transport path 15 branches off laterally and extends as far as a collection section 11. The examiner notes an inlet and transport path would have a set volume size.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kvam by adding a transport path with an inlet, as taught by Blankenstein, that is fluidically connected to the separation membrane in the device of Kvam, to allow for rapid and consistent separation by having the same amount of blood for each experiment be placed via an inlet and travel along a transport path (channel), as taught by Kvam [0005].  


Regarding Claim 15, modified Kvam teaches the method of claim 14, wherein the patient's liquid test sample comprises a volume of whole blood (this limitation is directed to intended use of the device and the sample is capable of being whole blood. [0008] provided is a method for isolating cell-free plasma from finger stick whole blood that is not substantially contaminated with genomic DNA.).  

Regarding Claim 16, modified Kvam teaches the method of claim 15, wherein the volume of whole blood is from about 10 microliters to about 30 microliters (this limitation is directed to intended use of the device and the volume is capable of being from about 10 microliters to about 30 microliters. [0008] provided is a method for isolating cell-free plasma from finger stick whole blood that is not substantially contaminated with genomic DNA. Finger stick would indicate that the volume of whole blood is approximately microliters.).  

Regarding Claim 17, modified Kvam teaches the method of claim 14, wherein the first end of the plasma membrane is in substantially direct contact with the second end of the at least one red blood cell capture membrane ([0039] The collection membrane 154 is disposed under the outer flexure 104 and inner flexure 102. Specifically, the proximal end 162 is disposed under the second distal end portion 136, the first distal end portion 120 (as shown in FIG. 4), and the distal end 158 of the separation membrane 154, and the distal end 164 is disposed along the plurality of the guiding mechanism 108. Upon positioning the membranes 152, 154 on the substrate 100, an overlapping contact area 168 (as shown in FIG. 6) is formed between the proximal end 162 of the collection membrane 154 and the distal end 158 of the separation membrane 152.).  

Regarding Claim 18, modified Kvam teaches the method of claim 14, wherein the diagnostic assay is at least one analyte detection assay for the detection of at least one analyte selected from the group consisting of IgG, IgG CSF, IgG subclasses 1-4, IgA, IgM, Ig/light chain, type kappa, Ig/light chain, type lambda, FLC kappa, FLC lambda, 32-microglobulin, albumin urine, al-microglobulin urine, a2-microglobulin, 32- microglobulin urine, cystatin C (serum), IgG urine, Ig/light chain, type kappa urine, Ig/light chain, type lambda urine, transferrin urine, al-acid glycoprotein, C-reactive protein (CRP), fibrinogen, serum amyloid A (SAA), ADNase B, arginosuccinate lyase (ASL), rheumatoid factor (RF), complement C3 protein (C3c), complement C4 protein (C4), high sensitivity CRP, apolipoprotein A-1 (apo A-1), apolipoprotein B (apo B), homocysteine, lipoprotein (a) (Lp(a)), myoglobin, cystatin C, carbohydrate deficient transferrin (CDT), transferrin, IgE, albumin, prealbumin, retinol binding protein (RBP), ferritin, antithrombin Ill protein (AT-Ill), plasminogen, haptoglobin, hemopexin, soluble transferrin receptor protein (sTfR), C1 esterase inhibitor, albumin CSF, IgA CSF, IgM CSF, al- antitrypsin, a2-macroglobulin, apolipoprotein A-II, apolipoprotein E, ceruloplasmin, fibronectin, folate, vitamin B12, vitamin D, brain natriuretic peptide (BNP), creatine kinase-MB (CKMB), high sensitivity troponin I (TNIH), N-terminal pro b-type natriuretic peptide (NT-proBNP), troponin I, , microalbumin, 6-acetylmorphine (6-AM), acetaminophen, amphetamines, barbiturates, benzodiazepines, caffeine, cannabinoids, cocaine metabolite(s), ecstasy, ethyl alcohol, methadone, methaqualone, opiates, phencyclidine, propoxyphene, salicylate, tricyclic antidepressants, 82019P14908WOUS 17/617, 881 cyclosporine, mycophenolic acid, sirolimus, tacrolimus, prostate-specific antigen (PSA), human chorionic gonadotropin (hCG), amikacin, carbamazepine, digitoxin, digoxin, gabapentin, gentamicin, lamotrigine, levetiracetam, lidocaine, lithium, methotrexate, N-acetylprocainamide (NAPA), phenobarbital, phenytoin, procainamide, theophylline, tobramycin, topiramate, valproic acid, vancomycin, zonisamide, triidodthyronine (T3), thyroxine (T4), thyroid hormone uptake, thyroid-stimulating hormone (TSH), and combinations thereof (the device is capable of detecting at least one analyte including any of these in the group.).

Regarding Claim 19, modified Kvam teaches the method of claim 14, wherein the top portion and bottom portion are constructed from materials selected from the group consisting of low-density polyethylene, high density polyethylene, polystyrene, polyvinylchloride, styrene butadiene, polyacrylics, polyvinyl acetate, and combinations thereof ([0023] polyethylene).  

Regarding Claim 20, modified Kvam teaches the method of claim 14, wherein the at least one red blood cell capture membrane is entirely contained between the top portion and bottom portion of the sample device ([0039] The collection membrane 154 is disposed under the outer flexure 104 and inner flexure 102. Specifically, the proximal end 162 is disposed under the second distal end portion 136, the first distal end portion 120 (as shown in FIG. 4), and the distal end 158 of the separation membrane 154, and the distal end 164 is disposed along the plurality of the guiding mechanism 108. Upon positioning the membranes 152, 154 on the substrate 100, an overlapping contact area 168 (as shown in FIG. 6) is formed between the proximal end 162 of the collection membrane 154 and the distal end 158 of the separation membrane 152.).

Regarding Claim 21, modified Kvam teaches the method of claim 14, wherein the second end of the at least one plasma membrane is located outside of the top portion and bottom portion of the sample device ([0039] The collection membrane 154 is disposed under the outer flexure 104 and inner flexure 102. Specifically, the proximal end 162 is disposed under the second distal end portion 136, the first distal end portion 120 (as shown in FIG. 4), and the distal end 158 of the separation membrane 154, and the distal end 164 is disposed along the plurality of the guiding mechanism 108. Upon positioning the membranes 152, 154 on the substrate 100, an overlapping contact area 168 (as shown in FIG. 6) is formed between the proximal end 162 of the collection membrane 154 and the distal end 158 of the separation membrane 152.).    

Regarding Claim 23, modified Kvam teaches the method of claim 14, wherein the at least one plasma membrane is constructed of materials selected from the group consisting of cellulose with binder, cellulose without binder, nitrocellulose, carboxymethylcellulose, glass fiber, synthetic paper, and combinations thereof ([0038] In one embodiment, the separation membrane 152 is a membrane, configured to remove cells from the blood samples. The separation membrane 152 may include suitable materials such as cellulose, a glass fiber, a cellulose acetate.).    

Regarding Claim 26, modified Kvam teaches the method of claim 14, wherein the patient's liquid test sample is collected by and transferred through the sample device via capillary action ([0004] These membranes may be arranged such that a distal end of the first membrane contacts a proximal end of the second membrane to facilitate the separation of blood cells via the first membrane and the collection of plasma via the second membrane by capillary flow.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kvam (US Pub 2016/0029936), in view of Blankenstein (US Pub 2005/0106756), and further in view of Chu (US Patent 5,558,834).

Regarding Claim 9, modified Kvam teaches the sample device of claim 1, with the RBC capture membrane (Kvam teaches cellular capture in 152; [38]).
Modified Kvam is silent to wherein the at least one red blood cell capture device is constructed of materials selected from the group consisting of concanavalin A, lentil lectin, potato lectin, snowdrop lectin, ricin, peanut agglutinin, jacalin, hairy vetch lectin, wheat germ agglutinin, elderberry lectin, maackia amurensis hemoagglutinin, ulex europaeus agglutinin, aleuria aurantia lectin, anti-human red blood cell antibodies, asymmetric polysulfone membrane(s), and combinations thereof.
Chu teaches in the related art of separating cellular components of whole blood from plasma or assaying plasma. See Abstract. Chu teaches the preferred lectins incorporated into the carrier matrix of the filter pad are the lectin from Concanavalin A (jack bean), the lectin from Solanum tuberosum (potato), the lectin from Triticum vulgaris (wheat germ), the lectin from Bauhinia purpurea (camels foot tree) and the lectin from Phytolacca americana (pokeweed). To achieve the full advantage of the present invention, the filter pad had incorporated therein the lectin from potato (Phytolacca americana). Col. 17, lines 18-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the red blood cell capture device, as taught by modified Kvam, with potato lectin, as taught by Chu, because lectins are proteins or glycoproteins that are known to agglutinate, or clump, cells and precipitate complex carbohydrates, as taught by Chu, in Col. 16, lines 46-50.

Regarding Claim 22, modified Kvam teaches the method of claim 14.
Modified Kvam is silent to wherein the at least one red blood cell capture device is constructed of materials selected from the group consisting of concanavalin A, lentil lectin, potato lectin, snowdrop lectin, ricin, peanut agglutinin, jacalin, hairy vetch lectin, wheat germ agglutinin, elderberry lectin, maackia amurensis hemoagglutinin, ulex europaeus agglutinin, aleuria aurantia lectin, anti-human red blood cell antibodies, asymmetric polysulfone membrane(s), and combinations thereof.
Chu teaches in the related art of separating cellular components of whole blood from plasma or assaying plasma. See Abstract. Chu teaches the preferred lectins incorporated into the carrier matrix of the filter pad are the lectin from Concanavalin A (jack bean), the lectin from Solanum tuberosum (potato), the lectin from Triticum vulgaris (wheat germ), the lectin from Bauhinia purpurea (camels foot tree) and the lectin from Phytolacca americana (pokeweed). To achieve the full advantage of the present invention, the filter pad had incorporated therein the lectin from potato (Phytolacca americana). Col. 17, lines 18-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the red blood cell capture device, as taught by modified Kvam, with potato lectin, as taught by Chu, because lectins are proteins or glycoproteins that are known to agglutinate, or clump, cells and precipitate complex carbohydrates, as taught by Chu, in Col. 16, lines 46-50.

Claims 11, 12, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kvam (US Pub 2016/0029936), in view of Blankenstein (US Pub 2005/0106756), Chu (US Patent 5,558,834), and further in view of McGeehan (US Patent 5,411,858).

Regarding Claim 11, modified Kvam teaches the sample device of claim 1.
Modified Kvam is silent to wherein at least a portion of the sample channel is at least partially coated with at least one anticoagulant compound.  
McGeehan teaches in the related art of a test device with membranes. the first absorbent pad can also be impregnated with an anticoagulant such as EDTA or heparin, so that the anticoagulant is dissolved and thoroughly mixed with the sample as the blood is absorbed. Col. 10, lines 45-50.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated an anticoagulant such as EDTA or heparin, as taught by McGeehan, to the sample channel in the device of modified Kvam, to prevent clotting of the blood. 	

Regarding Claim 12, modified Kvam teaches the sample device of claim 11.
Modified Kvam is silent to the at least one anticoagulant compound is selected from the group consisting of sodium heparin, lithium heparin, warfarin, rivaroxaban, dabigatran, apixaban, edoxaban, enoxaparin, fondaparinux, ethylenediaminetetraacetic acid (EDTA), and combinations thereof.  
McGeehan teaches in the related art of a test device with membranes. the first absorbent pad can also be impregnated with an anticoagulant such as EDTA or heparin, so that the anticoagulant is dissolved and thoroughly mixed with the sample as the blood is absorbed. Col. 10, lines 45-50.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated an anticoagulant such as EDTA or heparin, as taught by McGeehan, to the sample channel in the device of modified Kvam, to prevent clotting of the blood. 


Regarding Claim 24, modified Kvam teaches the method of claim 14.
Modified Kvam is silent to wherein at least a portion of the sample channel is at least partially coated with at least one anticoagulant compound.  
McGeehan teaches in the related art of a test device with membranes. the first absorbent pad can also be impregnated with an anticoagulant such as EDTA or heparin, so that the anticoagulant is dissolved and thoroughly mixed with the sample as the blood is absorbed. Col. 10, lines 45-50.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated an anticoagulant such as EDTA or heparin, as taught by McGeehan, to the sample channel in the device of modified Kvam, to prevent clotting of the blood. 


Regarding Claim 25, modified Kvam teaches the method of claim 24.
Modified Kvam is silent to wherein the at least one anticoagulant compound is selected from the group consisting of sodium heparin, lithium heparin, warfarin, rivaroxaban, dabigatran, apixaban, edoxaban, enoxaparin, fondaparinux, ethylenediaminetetraacetic acid (EDTA), and combinations thereof.  
McGeehan teaches in the related art of a test device with membranes. the first absorbent pad can also be impregnated with an anticoagulant such as EDTA or heparin, so that the anticoagulant is dissolved and thoroughly mixed with the sample as the blood is absorbed. Col. 10, lines 45-50.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated an anticoagulant such as EDTA or heparin, as taught by McGeehan, to the sample channel in the device of modified Kvam, to prevent clotting of the blood. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798